DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Amendment to the claims were received on August 23, 2022.  These amendments overcome the previous rejection under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
Amendment to the claims were received on August 23, 2022.  These amendments overcome the previous rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hori et al. (USPN 5,727,528).

Regarding claim 1, Hori teaches a method for operating an internal combustion engine (figure 3, element 8) comprising at least one combustion chamber (column 3, lines 22-33), comprising the steps:
an electronic computing device (figure 1; figure 3, element 15): ascertaining a first set point value of an amount of air to be taken into the combustion chamber of the internal combustion engine within a working cycle thereof (figure 1, element Qa) in that the first set point value is retrieved from a first characteristic map (figure 1, elements 102, 52, 53, and 103) stored in a memory device (figure 3, element 30) of the electronic computing device depending on a current speed of the internal combustion engine (figure 1, element N) and depending on a torque to be provided by the internal combustion engine (figure 1, element Tr) and controls at least one component of the internal combustion engine to adjust the amount of air to the first set point value  (column 4, lines 22-33; figure 3, element 10 is controlled by element 15);
the electronic computing device: ascertaining a second set point value in that the second set point value is retrieved from a second characteristic map (figure 1, element 106 and 103) stored in the memory device of the electronic computing device depending on the current speed of the internal combustion engine (figure 1, element N) and depending on a current amount of air supplied to the combustion chamber (figure 1, element Qs);
wherein the second set point value is:
a second set point value of an amount of recirculated exhaust gas to be taken into the combustion chamber within the working cycle (figure 1, element Qe), or
a second set point value of an amount of water contained in a mixture to be taken into the combustion chamber within the working cycle (claimed in the alternative, not required); 
by the electronic computing device: controlling an EGR valve to adjust the amount of recirculated exhaust gas or the amount of water supplied to the combustion chamber within the working cycle to the second set point value (column 3, line 65-column 4, line 2; figure 21; figure 3, element 21 is controlled by element 15);
by the electronic computing device: ascertaining a third set point value of a combustion-air ratio to be adjusted in the combustion chamber within the working cycle (figure 1, element 105) associated with the first set point value and with the second set point value in that the third set point value is retrieved from a third characteristic map (figure 1, element 104 and 54) stored in the memory device depending on the current speed of the internal combustion engine (figure 1, element N) and depending on the current amount of the air supplied to the combustion chamber (figure 1, element Qs); and 
by the electronic computing device: controlling injection parameters to adjust the combustion-air ratio in the combustion chamber within the working cycle to the third set point value (column 4, lines 34-57; figure 12; figure 3, elements 10 and 13 are controlled by element 15) .

Regarding claim 2, Hori teaches the method according to claim 1, 
wherein a fourth set point value of the combustion-air ratio to be adjusted in the combustion chamber within the working cycle is ascertained by means of the electronic computing device (figure 1, element 105) in that the fourth set point value is retrieved from a fourth characteristic map (figure 1, element 105) stored in the memory device (figure 3, element 30) depending on the current speed of the internal combustion engine (figure 1, element N) and depending on the current amount of the air supplied to the combustion chamber (figure 1, element Qs), 
wherein a knock-free operation of the internal combustion engine without exhaust gas recirculation is achievable by adjusting the combustion-air ratio to the fourth set point value (column 6, line 63 – column 7, line 2.  This is a functional limitation. Since the reference is able to perform the function of operating the engine with no EGR, it will be considered to read on the claim).

Regarding claim 16, Hori teaches the method according to claim 1, wherein the at least one component of the internal combustion engine comprises a valve device and/or a throttle device (figure 3; element 5 is a throttle device controlled by element 10; element 21 is a valve device).

Allowable Subject Matter
Claims 3-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, the prior art of record fails to teach or render obvious wherein a fifth set point value of the combustion-air ratio to be adjusted in the combustion chamber within the working cycle is ascertained by interpolation between the third set point value and the fourth set point value by means of the electronic computing device.  Ozaki et al. (USPN 5,642,709) teaches an interpolation step based on previously stored data, but fails to teach specifically interpolating between the set point values determined in claims 1 and 2.  

Regarding claim 4, the prior art of record fails to teach or render obvious wherein a sixth set point value of an ignition timing associated with the second set point value and with the current amount of the air supplied to the combustion chamber is ascertained by means of the electronic computing device in that the sixth set point value is retrieved from a fifth characteristic map depending on the current speed and depending on the current amount of the air supplied to the combustion chamber.

Regarding claim 7, the prior art of record fails to teach or render obvious wherein a leaning factor, which is greater than or equal to 1, is ascertained based on a first characteristic line depending on a ratio between the second set point value and a current amount of recirculated exhaust gas supplied to the combustion chamber by means of the electronic computing device.

Regarding claim 10, the prior art of record fails to teach or render obvious wherein a minimally admissible limit value of the combustion-air ratio to be adjusted in the combustion chamber within the working cycle is ascertained by means of the electronic computing device in that the minimally admissible limit value is retrieved from a fourth characteristic map depending on the current speed of the internal combustion engine and depending on a ratio between the second set point value and a current amount of recirculated exhaust gas supplied to the combustion chamber.

Regarding claim 12, the prior art of record fails to teach or render obvious wherein an actual value of an amount of water contained in a mixture currently supplied to the combustion chamber is ascertained by means of the electronic computing device in that the actual value is retrieved from a fifth characteristic map depending on a current combustion air ratio in the combustion chamber and depending on a current amount of recirculated exhaust gas supplied to the combustion chamber.

Regarding claim 17, Hori teaches Surnilla et al. (PG Pub 2016/0177849) teaches wherein the valve device comprises a waste gate valve (paragraph 14; figure 1, element 163) that is controlled by an electronic computing device (paragraph 14; figure 1, element 12).  However, it would not be obvious to combine the teachings of Hori with Surnilla because the engine of Hori does not contain a turbocharger that may include a waste gate.  

Claims 5-6, 8-9, 11, and 13-15 contain allowable subject matter based on their dependence on a claim containing allowable subject matter.  

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that the elements of claim 1 that are taught by blocks 103 and 105 of figure 1 of Hori are not influenced by characteristic maps, examiner disagrees.  Blocks 103 and 105 are both dependent on other elements in the figure like blocks 101, 102, and 104 that do include characteristic maps 50-55.  Thus, even if the final set point values are not directly taken from a characteristic map they are based on these maps in blocks 101, 102, and 104.  The use of the transitional phrase comprising does not exclude the use of calculations to achieve the set point values in addition to characteristic maps.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                   



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747